,rpHIS cause having been removed to «fie court of Conference, — thit court were novr unanimously of ©pinion that the cd-vanced property should be valued as worth when ihrj;;?rjcd; and that the property to be divided, should be valued w worth at tb-i death of the testator ; and also that the leal estate acquired after the making of the will, should bs divided under the act rf ífgi, observing the same rules with rerpect to hotch-pot, as if the ancestor had not left a ay will, but bad died wholly ¡ cu U-See the statement of this case, Wilmington,. November, ISA?*